We have again carefully examined the record in the light of the State's motion for rehearing and are constrained to adhere to the conclusion that the testimony, in its entirety, called for a charge upon the right of the appellant to resist an unlawful arrest. The trial judge must have also been of the opinion that the issue was raised, or else he would have declined to submit an instruction on the subject. As pointed out in the original opinion, the instruction submitted was inadequate in that it failed to furnish the jury an adequate guide for determining whether the attempted arrest was illegal.
Believing that the original opinion made proper disposition of the appeal, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.